DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 26 February 2020.
Claims 1-20 are currently pending and have been examined.

Claim Objections
Claims 5 and 17-20 are objected to because of the following informalities:  
“…comprises at least one of…” should be “comprises at least one of:…“
“computer readable medium” should be “computer-readable medium”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 14 recite in part, “…wherein initiating one or more operations comprises processing the transaction initiation notification based on or more other transactions.” The phrase “…based on or more other transactions” is grammatically incorrect rendering the claim unclear as to what it is claiming. Examiner will interpret it to recite “…based on one or more other transactions” for purposes of examination.
The remaining claims not expounded upon are rejected based on their dependency to a rejected claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Step 1 of the 101 Analysis:
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites a system, method, and non-transitory computer readable medium for automated transaction processing. These are a machine, process, and article of manufacture which are within the four categories of statutory subject matter.
Step 2A Prong 1 of the 101 Analysis:
The following limitations and/or similar versions are found in claim(s) 1, 9 and 17:
Claims 1, 9 and 17:
“initiating one or more operations in response to the transaction initiation notification;”
“generating a transaction based on an account identifier associated with the first user identifier and an account identifier associated with the second user identifier;”
“initiating execution of the transaction.”

Dependent claim(s) 2-4, 6-8, 10-12, 14-16 and 18-20 are directed to the following:
Claim(s) 2, 10 and 18:
“…wherein initiating one or more operations in response to the transaction initiation notification comprises generating a transaction identifier.”
Claim(s) 3, 11 and 19:
“…associating the transaction identifier with the transaction.”
Claim(s) 4, 12 and 20:
“…wherein initiating one or more operations comprises initiating one or more operations based on or more rules.”
Claim(s) 6 and 14:
“…wherein initiating one or more operations comprises processing the transaction initiation notification based on or more other transactions.”
Claim(s) 7 and 15:
“…wherein initiating one or more operations comprises identifying one or more account 
Claim(s) 8 and 16:
“…wherein generating a transaction comprises identifying one or more account identifiers associated with the second user identifier.”
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to certain methods of organizing human activity which include commercial and legal interactions such as marketing or sales activities or behaviors or agreements in the form of contracts. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claim(s) 5, 13 and 20 include the following limitations which are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements:
Claim(s) 5, 13 and 20:
“…wherein the one or more rules comprises at least one of an entity restriction, a transaction amount restriction, a transaction frequency restriction, or a geographic restriction.”

Accordingly, the claims recite an abstract idea.
	
Step 2A Prong 2 of the 101 Analysis:
This judicial exception is not integrated into a practical application. In particular, the independent claim(s) recite the following additional elements:
Claims 1:
“a processing device;”
“a memory coupled to the processing device and storing instructions that, when executed by the processing device, cause the system to perform operations comprising:”
Claims 1, 9 and 17:
“receiving a transaction initiation notification with respect to a first user identifier;”
“receiving a second user identifier;”
Claim 17:
“A non-transitory computer readable medium having instructions stored thereon that, when executed by a processing device, cause the processing device to perform operations comprising:”
The computer components (processing device, memory storing instructions, non-transitory computer readable medium) are recited at a high level of generality (i.e. as a generic processor and generic storage) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
The receiving steps are recited at a high-level of generality (i.e., as generally receiving) such that they amounts to no more than mere data gathering which is adding 
The dependent claims contain no additional elements
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims are directed to an abstract idea.
Step 2B of the 101 Analysis:
The computer components mentioned above are disclosed in applicant’s specification (See paragraphs [0070]-[0072] of the specification). The processing device is described as: 
[0070] The machine 300 can include processors 310, memory/storage 330, and I/O components 350, which can be configured to communicate with each other such as via a bus 302. In an example implementation, the processors 310 (e.g., a Central Processing Unit (CPU), a Reduced Instruction Set Computing (RISC) processor, a Complex Instruction Set Computing (CISC) processor, a Graphics Processing Unit (GPU), a Digital Signal Processor (DSP), an ASIC, a Radio-Frequency Integrated Circuit (RFIC), another processor, or any suitable combination thereof) can include, for example, a processor 312 and a processor 314 that can execute the instructions 316. The term "processor" is intended to include multi-core processors that can comprise two or more independent processors (sometimes 

The memory and non-transitory computer readable medium are described as:
[0071] The memory/storage 330 can include a memory 332, such as a main memory, or other memory storage, and a storage unit 336, both accessible to the processors 310 such as via the bus 302. The storage unit 336 and memory 332 store the instructions 316 embodying any one or more of the methodologies or functions described herein. The instructions 316 can also reside, completely or partially, within the memory 332, within the storage unit 336, within at least one of the processors 310 (e.g., within the processor's cache memory), or any suitable combination thereof, during execution thereof by the machine 300. Accordingly, the memory 332, the storage unit 336, and the memory of the processors 310 are examples of machine-readable media. (emphasis added)
[0072] As used herein, "machine-readable medium" means a device able to store instructions (e.g., instructions 316) and data temporarily or permanently and can include, but is not limited to, random-access memory (RAM), read-only memory (ROM), buffer memory, flash memory, optical media, magnetic media, cache memory, other types of storage (e.g., Erasable Programmable Read- Only Memory (EEPROM)), and/or any suitable combination thereof. The term "machine-readable medium" should be taken to include a single medium or multiple media (e.g., a centralized or distributed database, or associated caches and servers) able to store the instructions 316. The term "machine-readable medium" shall also be taken to include any medium, or combination of multiple media, that is capable of storing instructions (e.g., instructions 316) for execution by a machine (e.g., machine 300), such that the instructions, when executed by one or more processors of the machine (e.g., processors 310), cause the machine to perform any one or more of the 

Therefore by applicant’s own admission the components are generic computer components.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering or data outputting which only adds insignificant extra solution activity to the judicial exception. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Adding insignificant extra-solution activity cannot provide an inventive concept when the activities are well-understood routine and conventional. The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner: 
 (for receiving various data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hogg et al. (US 2007/0119918 A1 hereinafter Hogg).

Claim 1
A system comprising:
a processing device; and (Hogg discloses a processor coupled to memory storing software instructions. See at least paragraph [0062].)
a memory coupled to the processing device and storing instructions that, when executed by the processing device, cause the system to perform operations comprising: (Hogg discloses a processor coupled to memory storing software instructions. See at least paragraph [0062].)
receiving a transaction initiation notification with respect to a first user identifier; (Hogg discloses POS device initiating a transaction in response payment from a user for items. See at least paragraph [0052].)
initiating one or more operations in response to the transaction initiation notification; (Hogg discloses POS device initiating a transaction in response payment for items. See at least paragraph [0052].)
receiving a second user identifier; (Hogg discloses appending a merchant identifier (i.e. a second user identifier). See at least paragraph [0059].)
generating a transaction based on an account identifier associated with the first user identifier and an account identifier associated with the second user identifier; and (Hogg discloses generating and approving a transaction between the 
initiating execution of the transaction. (Hogg discloses generating and approving a transaction between the accounts associated with the user and merchant. See at least paragraphs [0074], [0126] and Fig. 18.)

Claim 2
The system of claim 1, wherein initiating one or more operations in response to the transaction initiation notification comprises generating a transaction identifier. (Hogg discloses creating a new transaction identifier for the transaction it is executing. See at least paragraph [0052].)

Claim 3
The system of claim 2, wherein the memory further stores instructions that, when executed by the processing device, cause the system to perform operations comprising associating the transaction identifier with the transaction. (Hogg discloses creating a new transaction identifier for the transaction it is executing. See at least paragraph [0052].)

Claim 4
The system of claim 1, wherein initiating one or more operations comprises initiating one or more operations based on or more rules. (Hogg Discloses applying rules to a transaction including geographic restrictions. See at least paragraphs [0112]-[0114] and Fig. 14.)

Claim 5
The system of claim 4, wherein the one or more rules comprises at least one of an entity restriction, a transaction amount restriction, a transaction frequency restriction, or a geographic restriction. (Hogg Discloses applying rules to a transaction including transaction amount limits, dollars spent per unit of time (i.e. transaction frequency), merchant restrictions (i.e. entity restrictions), and geographic restrictions. See at least paragraphs [0112]-[0114] and Fig. 14.)

Claim 6
The system of claim 1, wherein initiating one or more operations comprises processing the transaction initiation notification based on or more other transactions. (See 112(b) rejection for interpretation of Claim 6. Hogg discloses fraud indicator rules 

Claim 7
The system of claim 1, wherein initiating one or more operations comprises identifying one or more account identifiers associated with the first user identifier. (Hogg discloses generating and approving a transaction between the accounts associated with the user and merchant. See at least paragraphs [0074], [0126] and Fig. 18.)

Claim 8
The system of claim 1, wherein generating a transaction comprises identifying one or more account identifiers associated with the second user identifier. (Hogg discloses generating and approving a transaction between the accounts associated with the user and merchant. See at least paragraphs [0074], [0126] and Fig. 18.)

Claim 9
Claim 9 is substantially similar to Claim 1 (except recited as a different category of statutory subject matter) and is therefore rejected using similar reasoning.

Claim 10
Claim 10 is substantially similar to Claim 2 and is therefore rejected using similar reasoning.

Claim 11
The method of claim 10, further comprising associating the transaction identifier with the transaction. (Hogg discloses creating a new transaction identifier for the transaction it is executing. See at least paragraph [0052].)

Claim 12
Claim 12 is substantially similar to Claim 4 and is therefore rejected using similar reasoning.

Claim 13
Claim 13 is substantially similar to Claim 5 and is therefore rejected using similar reasoning.

Claim 14
Claim 14 is substantially similar to Claim 6 and is therefore rejected using similar reasoning.

Claim 15
Claim 15 is substantially similar to Claim 7 and is therefore rejected using similar reasoning.

Claim 16
Claim 16 is substantially similar to Claim 8 and is therefore rejected using similar reasoning.

Claim 17
A non-transitory computer readable medium having instructions stored thereon that, when executed by a processing device, cause the processing device to perform operations comprising: (Hogg discloses a processor coupled to non-transitory memory storing software instructions such as a hard disk. See at least paragraph [0062].)


Claim 18
Claim 18 is substantially similar to Claim 2 and is therefore rejected using similar reasoning.

Claim 19
Claim 19 is substantially similar to Claim 11 and is therefore rejected using similar reasoning.

Claim 20
Claim 20 is substantially similar to Claims 4 and 5 and is therefore rejected using similar reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shrivastava (US 2014/0019352 A1) discloses performance of wallet transactions with transaction identifiers and rules.
Crofts et al. (US 2013/0179348 A1) discloses a cloud based comprehensive platform for processing financial transactions.
John (US 2008/0275748 A1) discloses providing automatic fraud deterrents during e-commerce transactions.
Smith (US 2003/0233334 A1) discloses an invention for conducting a transaction and identifying information defining a transaction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 





/A.H./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691